Richardson, Judge:
Tlie reappraisement appeal herein was submitted to tbe court for decision upon a stipulation which reads:
IT IS HEREBY STIPULATED AND AGREED, by and between the parties hereto, subject to the approval of the Court, as follows:
1. That this stipulation is limited to the merchandise described on the invoice covered by the above-entitled appeal for reappraisement as yeast extract, with or without words of description, and is abandoned as to all other merchandise.
2. That the said yeast extract was entered or withdrawn from warehouse for consumption after the effective date of Section 6(a) of the Customs Simplification Act of 1956, and that said merchandise is not described on the final list published by the Secretary of the Treasury pursuant to the said Customs Simplification Act (T.D. 54521).
3. That on or about the date of exportation, such or similar merchandise was not freely sold or offered for sale in the principal markets of the country of exportation in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States.
4. That on or about the date of exportation, the price at which such or similar imported merchandise was freely sold or offered for sale in the principal market of the United States for domestic consumption packed ready for delivery, in the usual wholesale quantities and in the ordinary course of trade, less allowances for (a) commissions usually paid or agreed to be paid, or the profits and general expenses usually made, in connection with sales in the principal market of imported merchandise of the same class or kind, and (b) cost of transportation, insurance and other usual expenses from the place of shipment to the place of delivery, and (c) duty, was $2.29 per dozen tins, for the 2-oz. size, and $3.74 per dozen tins, for the 4-oz. size, net packed.
5. That this appeal may be submitted for decision upon this stipulation.
On the stipulated facts, the court concludes as matters of law:
1. That United States value as defined in 19 U.S.C.A., section 1401a(c) (section 402(c), Tariff Act of 1930, as amended by the *535Customs Simplification Act of 1956), is the proper basis for determination of the value of the merchandise covered by the reappraisement appeal herein and consisting of yeast extract, with or without words of description.
2. That as to said yeast extract such value is, less allowances for (a) commissions usually paid or agreed to be paid, or the profits and general expenses usually made, in connection with sales in the principal market of imported merchandise of the same class or kind, and (b) cost of transportation, insurance and other usual expenses from the place of shipment to the place of delivery, and (c) duty, $2.29 per dozen tins for the 2-ounce size and $3.74 per dozen tins for the 4-ounce size, net packed.
3. That as to all other merchandise the proper basis for determination of and the value of same is the appraised value.
Judgment will be entered accordingly.